In the

       United States Court of Appeals
                   For the Seventh Circuit
                       ____________________

No. 18-2541
TYRUS MCNAIR,
                                                  Petitioner-Appellant,
                                   v.

UNITED STATES OF AMERICA,
                                                 Respondent-Appellee.
                       ____________________

           Appeal from the United States District Court for the
           Northern District of Indiana, Fort Wayne Division.
              No. 1:17-CV-494 — William C. Lee, Judge.
                       ____________________

       ARGUED DECEMBER 9, 2019 — DECIDED JUNE 22, 2020
                  ____________________

      Before EASTERBROOK, ROVNER, and SCUDDER, Circuit Judg-
es.
    EASTERBROOK, Circuit Judge. When Tyrus McNair was
sentenced in 2003 for a serious drug crime, the district court
calculated his range under the Sentencing Guidelines at 324
to 405 months and sentenced him to 360 months. Calculation
of the range was uncontested except for one thing: McNair
was placed in Criminal History Category II as a result of a
2                                                   No. 18-2541

1992 conviction in Indiana for driving without a license. He
asserted that this conviction is invalid and that he should be
in Category I, which would have produced a range of 292 to
365 months. The district court declined to entertain a collat-
eral a]ack on the state conviction, see Custis v. United States,
511 U.S. 485 (1994), and used the 324 to 405 month range. We
aﬃrmed. No. 03-3034 (7th Cir. Jan. 8, 2004) (nonprecedential
disposition).
    In 2005 McNair ﬁled a collateral a]ack under 28 U.S.C.
§2255, again disputing use of the state conviction. The dis-
trict court denied this petition, informing McNair that he
needed to contest that conviction in state court. Later
McNair ﬁled a ﬂurry of other motions in this federal prose-
cution; all were unsuccessful and some were dismissed as
unauthorized successive collateral a]acks. See 28 U.S.C.
§§ 2244, 2255(h).
    In 2007 McNair asked a state judge to vacate his convic-
tion for driving without a license. That motion was denied.
He tried again in 2017; this time he prevailed. McNair came
back to federal court with the argument that he is entitled to
be resentenced, something that Custis and Johnson v. United
States, 544 U.S. 295 (2005), suggest is appropriate after a state
court sets aside a conviction that aﬀected the federal sen-
tence. But the district judge dismissed McNair’s application
as an unauthorized successive collateral a]ack. 2018 U.S.
Dist. LEXIS 107803 (N.D. Ind. June 28, 2018). McNair con-
tended that collateral a]acks are unaﬀected by sections 2244
and 2255(h) when it would have been premature to ﬁle earli-
er. See Pane;i v. Quarterman, 551 U.S. 930 (2007); Magwood v.
Pa;erson, 561 U.S. 320 (2010). The district judge was unper-
suaded. He read Unthank v. Je;, 549 F.3d 534 (7th Cir. 2008),
No. 18-2541                                                  3

and Purvis v. United States, 662 F.3d 939 (7th Cir. 2011), to
hold that Pane;i does not apply to a claim based on a state
court’s vacatur of a criminal conviction.
    We do not understand them so. Unthank dealt with a pe-
tition under 28 U.S.C. §2241. Unthank argued that a state
court’s vacatur of a criminal conviction entitled him to be
resentenced in federal court. He had ﬁled and lost at least
one petition under §2255 and believed that this made §2255
“inadequate or ineﬀective” (§2255(e)) to test his sentence,
entitling him to use §2241. Unthank holds that this is
wrong—that §2255 is the proper means to contest sentences
on the basis of a change in one’s criminal record. Because
Unthank was proceeding under §2241 and insisted that he
could not use §2255, we did not consider whether that as-
sumption was correct. Unthank does not cite Pane;i or dis-
cuss the possibility that a change in one’s criminal record
permits a new §2255 motion.
   Purvis likewise is irrelevant. Purvis ﬁled a §2255 motion
while simultaneously asking a state court to vacate one of his
convictions. The district court dismissed the federal motion
as premature, and we reversed because that decision ex-
posed Purvis to a needless risk: that a later §2255 motion
would be dismissed as untimely, successive, or both. We
held that, while the request is pending in state court, the
federal proceeding should be stayed, under the approach of
Rhines v. Weber, 544 U.S. 269 (2005). The opinion in Purvis
concludes that a stay under Rhines is cleaner than leaving the
prisoner to argue, when ﬁling a second motion, that Pane;i
authorizes this additional step. Purvis does not hint that this
court would have rejected an argument based on Pane;i had
a new collateral a]ack been ﬁled; having held that the origi-
4                                                   No. 18-2541

nal collateral a]ack should continue, we did not need to de-
cide that question.
    And then there is United States v. Obeid, 707 F.3d 898 (7th
Cir. 2013). Obeid asked a district court to reduce his sentence
because his twin brother had received a reduction for coop-
erating with the prosecutor. He asked for this relief under
Fed. R. Crim. P. 35(b), and we held that the Rule is available
only to someone who provides information of value—
something that Obeid had not done. The right basis for seek-
ing relief would have been §2255. Obeid discussed Pane;i at
length, see 707 F.3d at 901–03, and concluded that it permits
new collateral a]acks when new factual developments give
rise to new theories that were unavailable earlier. Because
Johnson treats the vacatur of a state conviction as a new
“fact” rather than a new legal development, the analysis of
Obeid supports McNair’s position. Obeid did not suggest that
it was modifying or overruling Unthank or Purvis. It did not
need to, because they do not say anything diﬀerent from
Pane;i or Obeid.
    At least three other courts of appeals have considered
whether a §2255 petition based on the vacatur of a state con-
viction may be maintained as an “initial” §2255 motion on
the theory that the claim was unripe until the state court act-
ed. All three hold that it may be. United States v. Hairston, 754
F.3d 258, 262 (4th Cir. 2014); In re Weathersby, 717 F.3d 1108,
1111 (10th Cir. 2013); Stewart v. United States, 646 F.3d 856,
865 (11th Cir. 2011); Boyd v. United States, 754 F.3d 1298, 1302
(11th Cir. 2014). The district judge believed that Unthank and
Purvis produce a conﬂict among the circuits. It should be
clear by now that they do not. We agree with our colleagues
on the Fourth, Tenth, and Eleventh circuits that Pane;i gov-
No. 18-2541                                                                5

erns the use of §2255 to request resentencing following a
state court’s vacatur of a conviction that had increased the
federal sentence.
    This does not mean, however, that McNair is entitled to a
remand. Obeid did not stop with its conclusion that a motion
under §2255 is the right way to raise new factual develop-
ments. We ruled against Obeid because he took too long to
act. Section 2255(f)(4) provides that a motion must be
brought within a year of “the date on which the facts sup-
porting the claim or claims presented could have been dis-
covered through the exercise of due diligence.” Johnson ad-
dressed how that date is determined:
   That leaves us with the question of how to implement the statu-
   tory mandate that a petitioner act with due diligence in discover-
   ing the crucial fact of the vacatur order that he himself seeks. The
   answer is that diligence can be shown by prompt action on the
   part of the petitioner as soon as he is in a position to realize that
   he has an interest in challenging the prior conviction with its po-
   tential to enhance the later sentence. The important thing is to
   identify a particular time when the course of the later federal
   prosecution clearly shows that diligence is in order. That might
   be the date the federal indictment is disclosed, the date of judg-
   ment, or the date of ﬁnality after direct appeal. Picking the ﬁrst
   date would require the quickest response and serve ﬁnality best,
   but it would produce some collateral litigation that federal ac-
   qui]als would prove to have been needless, and it shares the
   same disconnection from the existence of a §2255 claim as the
   Government’s view of the relevant “facts”. If we picked the third
   date, collateral litigation would be minimized, but ﬁnality would
   come late. This shapes up as a case for choosing the bowl of por-
   ridge between the one too hot and the one too cold, and se]ling
   on the date of judgment as the moment to activate due diligence
   seems best to reﬂect the statutory text and its underlying con-
   cerns. After the entry of judgment, the subject of the §2255 claim
   has come into being, the signiﬁcance of inaction is clear, and
6                                                         No. 18-2541

    very li]le litigation would be wasted, since most challenged fed-
    eral convictions are in fact sustained.

544 U.S. at 308–09 (cleaned up). Johnson lost because more
than three years elapsed between sentencing and his request
for relief in state court. Id. at 311. The Justices added that
even 21 months (the time between the end of Johnson’s ap-
peal and his request in state court) would have been too
long. Ibid. By this standard, McNair falls way short of due
diligence.
    Johnson tells us that the need for diligent action begins on
the date of judgment—which for McNair is July 22, 2003. He
ﬁrst asked the state judiciary for relief in July 2007, when he
ﬁled in the state criminal case what he styled a “Motion for
Writ of Error Coram Nobis”. That’s already four years, a de-
lay Johnson holds is excessive. A state magistrate denied this
motion, and McNair did not appeal. For the next 9½ years he
did nothing in state court. Early in 2017 a lawyer entered an
appearance for McNair and ﬁled a new petition asking the
state judiciary to act.† Within a week the state judge vacated
the conviction, on the prosecutor’s confession of error. By
the time McNair came back to federal court in April 2017,
almost 14 years had passed since the event that, per Johnson,
requires diligent action. That is as un-diligent as can be.
   McNair’s counsel tell us that he didn’t appreciate the
diﬀerence between state and federal judges, which is why he
kept peppering the federal judge with motions while all but

    †The lawyer who represented McNair was Marcia Linsky, who as a
Magistrate Judge in Allen County had denied McNair’s motion in 2007.
Whether Indiana’s rules of legal ethics permit a lawyer to represent
someone seeking to contest a decision that the lawyer made while on the
bench is a question we need not consider.
No. 18-2541                                                   7

ignoring the state court. Yet McNair certainly knew the ben-
eﬁt of having the sentencing range calculated without regard
to the state conviction; he asked the federal judge for that
relief before sentencing. And the federal judge told McNair
that he needed to pursue relief in state court. Suppose
McNair just didn’t grasp what the judge told him (though he
did seek relief in state court in 2007). Still, ignorance of the
law does not justify tolling the one-year limitations period in
§2255(f), see Godoski v. United States, 304 F.3d 761, 762 (7th
Cir. 2002) (collecting cases), and we can’t see why legal igno-
rance should be a be]er excuse if proposed as a substitute
for diligence. Johnson said as much. 544 U.S. at 311. Johnson
sets the starting date for action, and 14 years is not diligent.
It follows that the district court’s decision must be aﬃrmed,
though not for that court’s reason.
                                                     AFFIRMED